Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on April 22, 2020, which paper has been placed of record in the file.
2.           Claims 1-12 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on May 25, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 101
4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

5.      Claims 1-12 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 11, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites an apparatus and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: acquiring a unit price of a component sold on each of the plurality of sites repetitively at different time points; and issuing a notification when a standard deviation of respective unit prices of a target component on the plurality of sites exceeds a first prescribed value, which is a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of: acquiring a unit price of a component sold on each of the plurality of sites repetitively at different time points; and issuing a notification when a standard deviation of respective unit prices of a target component on the plurality of sites exceeds a first prescribed value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor and a memory, and using the processor to perform acquiring and issuing steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of acquiring and issuing steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in figure 2 and para [0079] of using general-purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
           For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites the prescribed value is calculated based on a first standard deviation of respective unit prices of a first component… (Mathematical Concepts, mathematical calculations);; Claim 3 recites issuing a notification when a decrease rate of the unit price....; Claim 4 recites issuing a notification when a proportion at which information indicating that the target component is out of stock…; Claim 5 recites issuing a notification when a frequency of discount on the target component on a particular site exceeds a fourth prescribed value…; Claim 6 recites the first prescribed value is determined for each category…; Claim 7 recites the notification indicates a likelihood of EOL…; Claim 8 recites issuing a notification when a variation amount of the Claim 9 recites issuing a notification when the unit price of the target component on any of the plurality of sites rises; Claim 10 recites issuing a notification when a variation amount of a decrease rate…;  Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 1 and 12 Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 1 directed to a medium, independent claim 12 directed to a method, and are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 11. 
          Accordingly, claims 1-12 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.



Allowable Subject Matter
6.           Claims 1-20 are allowed over the prior arts cited of record because the prior arts cited of record do not disclose at least “issuing a notification when a standard deviation of respective unit prices of a target component on the plurality of sites exceeds a first prescribed value.”


          
                                                            Conclusion
7.          Claims 1-12 are rejected.
8.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
             Wang et al. (US 2014/0304059) disclose a method and system for providing a consumer comparative pricing data from at least two merchants.
             Keng et al. (US 2021/0110429) disclose the method includes determining, using an optimization machine learning model trained or instantiated with an optimization training set, at least one determined parameter for the promotion which optimizes at least one of received input parameters, the optimization training set comprising received historical data; forecasting, using a promotion forecasting machine learning model trained or instantiated with an forecasting training set.
             Desai et al. (US 2010/0145774) disclose system and method receive customer transaction data and additional information (cumulatively referred to as `modeling data`). 

9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                                June 19, 2021